--------------------------------------------------------------------------------

Exhibit 10.5


RESELLER
SERVICE AGREEMENT


This Agreement is made and entered into as of April 26, 2011 ("Effective Date")
by and between CoreLogic, Inc., a Delaware corporation, on behalf of its
subsidiaries and affiliates identified on Exhibit A hereto (“Affiliates”), all
of which are referred to collectively as “Reseller” and Trans Union LLC, 555
West Adams Street, Chicago, Illinois 60661 (“TransUnion”) to provide for credit
reporting services.  For purposes of this Agreement, CoreLogic, Inc. does not
intend to act as a reseller or consumer reporting agency and shall not act as
such.


WHEREAS, Reseller is in the business of obtaining consumer reports from third
party sources and providing credit reporting services to its customers (“End
Users”); and


WHEREAS, TransUnion owns and maintains a national database of consumer credit
information ("TransUnion Consumer Database"); and


WHEREAS, Reseller desires to resell TransUnion consumer credit reports, or
information therefrom, ("Consumer Reports") to End Users who have a permissible
purpose in accordance with the Federal Fair Credit Reporting Act (15 USC section
1681 et seq.) including, without limitation, all amendments thereto (“FCRA”).


NOW THEREFORE, in consideration of the premises and the mutual benefits
expressed herein, the parties agree as follows:


I.
Reseller Responsibilities



 
A.
Reseller agrees, that after it has had a reasonable period of time to
implement,  to comply with the then current TransUnion policies and procedures
as communicated by TransUnion from time to time (the “Policy”), which shall be
incorporated into this Agreement by reference.  TransUnion may, from time to
time notify Reseller of additional, updated or new Policies.  Reseller’s
compliance with such Policy shall be a condition of TransUnion’s continued
provision of Consumer Reports to Reseller.



 
B.
Reseller may sell, subject to applicable law, Consumer Reports to the industries
and/or for the purposes outlined herein.  In the event that Reseller wishes to
expand its resale business beyond the scope set forth below, Reseller may do so
only with the prior written consent of TransUnion.



 
C.
Reseller shall request, from TransUnion, Consumer Reports only on behalf of
Reseller's End Users who have a permissible purpose for obtaining consumer
reports, as defined by Section 604 of the FCRA.  Such End Users shall be
provided access to the TransUnion Consumer Database or Consumer Reports only if
all requirements stated in this Agreement are met.



 
D.
Prior to Requesting each Consumer Report, Reseller shall identify the End User
of the Consumer Report, obtain certification from the End User of each
permissible purpose for which that End User will use the Consumer Report,
identify that certification, and obtain each End User’s certification that the
Consumer Report will be used for no other purpose, as defined by Section 607 of
the FCRA, via the method indicated by the Reseller in Section IV of this
Agreement.



 
E.
The Consumer Reports may be transferred without change, may be reformatted by
Reseller, or may be merged with similar data obtained from other consumer
reporting agencies (Merged Reports).  Each Consumer Report obtained by Reseller
shall be used only one time, and only by or on behalf of the End User for whom
it was requested.  Notwithstanding the foregoing, Reseller may archive, retain
or use the Consumer Reports on behalf of the End User for whom it was requested
for audit or disaster recovery purposes.  Reseller may also archive, retain or
use the Consumer Reports (1) if Reseller is required by law to maintain the
Consumer Report for purposes of performing a consumer-initiated investigation or
to provide, at the consumer’s request, a modified version of the same Consumer
Report to the End User for whom it was originally requested, (2) in connection
with customer or consumer inquiries, lawsuits, governmental investigations and
similar purposes; (3) sold for residential mortgage purposes so long as
retention is limited to a period of one-hundred and eighty (180) days; (4) for
internal/billing purposes so long as retention is limited to a period of 66
months.   In the event that Reseller has archived a Consumer Report for such
purpose, and receives a court order or federal grand jury subpoena for that
report, such Consumer Report may be produced.  In no event, however, should a
new Consumer Report be requested from TransUnion in response to any subpoena;
rather, Reseller should direct the requesting party to TransUnion.



 
F.
Reseller shall obtain Service Agreements from such End Users that contain
language substantially similar and no less restrictive than the language set
forth in the Policy, wherein each user will state the nature of its business,
certify the specific permissible purpose for which Consumer Reports will be
obtained, and agree that Consumer Reports will be obtained for no other purpose,
all as required by the FCRA.  Reseller shall promptly provide written notice to
TransUnion upon termination of any such Service Agreements if such termination
is as a result of suspected or actual fraud or the belief that the End User may
have violated the FCRA.



 
Page 1 of 11

--------------------------------------------------------------------------------

 


 
G.
Reseller is prohibited from selling Consumer Reports directly to consumers under
this Agreement; however, as of the Effective Date of this Agreement, the parties
acknowledge the existence of a Consumer Reseller Service Agreement dated on or
about February 23, 2010 between Trans Union LLC and First Advantage Credco LLC.
Reseller may disclose Consumer Reports obtained under this Agreement to
consumers only to the extent required by Section 609 of the FCRA; provided
however, that unless explicitly authorized in a separate agreement between
Reseller and TransUnion, for the resale of a score or as explicitly otherwise
authorized in advance and in writing by TransUnion, Reseller, shall not disclose
to consumers or any third party, other than Reseller's End User for whom the
score was obtained, any nor all scores provided under this Agreement, unless
clearly required by law.



 
H.
Reseller may advertise its services on the Internet or other public computer
network.  In addition, Reseller may sell, deliver and transmit Consumer Reports
via the Internet; provided however, that Reseller meets or exceeds all of the
security and other requirements set forth in this Agreement, the Policy and any
amendments thereto, and has established adequate security measures to assure
that the Consumer Reports and Consumer Information will be delivered only to the
intended recipients.  Any access, transaction or business conducted via the
Internet using Reseller’s access codes shall be presumed to have been in
Reseller’s name for Reseller’s benefit.  Any unauthorized access or use shall be
solely the responsibility of Reseller.  In the event Reseller chooses to
transmit Consumer Reports via the Internet and fails to comply with all
requirements set forth herein and in the Policy, TransUnion reserves the right
to instruct Reseller to immediately cease selling, delivering and transmitting
Consumer Reports via the Internet until such time as Reseller can prove to
TransUnion that Reseller is in compliance with all of the security and other
requirements set forth in this Agreement, the Policy and any amendments thereto.



 
I.
Without limiting any other obligations of Reseller found herein or in the
Policy, Reseller shall implement, and shall take all measures to maintain,
commercially reasonable and appropriate administrative, technical and physical,
security safeguards ("Safeguards”) designed to (a) ensure the security and
confidentiality of Consumer Reports that Reseller receives from TransUnion,
directly or indirectly, under this Agreement; (b) protect against any and all
reasonably anticipated threats or hazards to the security or integrity of such
Consumer Reports; and (c) protect against unauthorized access or use of such
Consumer Reports that could result in substantial harm or inconvenience to any
consumer.  Reseller shall immediately (but in no event later than thirty-six
(36) hours after Reseller has obtained knowledge, or been notified of the
occurrence of any of the following) notify TransUnion by phone and in writing in
the event: (i) of any changes to Reseller's business, or in the event any other
circumstances arise, which Reseller knows, or has reason to know, will have a
material adverse impact on such Safeguards; (ii) Reseller becomes aware that its
Safeguards are otherwise materially insufficient to meet its obligations under
this Section, or (iii) Reseller becomes aware of any unauthorized disclosures,
or other misappropriation, of any information provided to Reseller by
TransUnion, including, but not limited to theft, loss or interception of
Consumer Reports, unauthorized use of TransUnion subscriber codes and passwords,
unauthorized entry to the facilities where TransUnion Data may have been
accessible, or unauthorized release of or access to TransUnion Data by an
employee or Agent of Reseller, resulting from a breach of Reseller’s Safeguards
or otherwise.  Reseller shall fully cooperate with TransUnion in mitigating any
damages due to any misappropriation or unauthorized use or disclosure of any
Consumer Reports or other information provided by TransUnion to Reseller.  Such
cooperation shall include, but not necessarily be limited to, allowing
TransUnion to participate in the investigation of the cause and extent of such
misappropriation and/or unauthorized disclosure.  Such cooperation shall not
relieve Reseller of any liability it may have as a result of such a
misappropriation and/or unauthorized disclosure.  Reseller agrees, that to the
extent any such unauthorized use, unauthorized disclosure, misappropriation, or
other event is due to Reseller’s negligence, intentional wrongful conduct or
breach of this Agreement, Reseller shall be responsible for any required
consumer, public and/or other notifications, and all costs associated therewith;
provided however, that except to the extent required to comply with applicable
law, Reseller shall make no public notification, including but not limited to
press releases or consumer notifications, of the potential or actual occurrence
of such misappropriation and/or unauthorized disclosure without TransUnion’s
prior written consent.



 
Page 2 of 11

--------------------------------------------------------------------------------

 


 
J.
Reseller shall comply with all federal, state and local statutes, regulations
and rules applicable to it including, without limitation, the FCRA and all
reasonable procedures prescribed by TransUnion including, but not limited to
those set forth in the Policy, to verify the identity of End Users who will
obtain Consumer Reports to make certain that such End Users are legitimate
businesses, have a permissible purpose for obtaining credit reports, and are not
Unauthorized Users, as such term is defined in the Policy.  If, as a result of
the verifications outlined in the Policy, the prospective End User is found to
be an Unauthorized User, or is found to have no permissible purpose to obtain
credit reports, Reseller shall not enter into a Service Agreement with such End
User.  Reseller agrees that it will require by written contract with its End
Users that such End Users comply with the same obligations of compliance with
all laws.  TransUnion reserves the right to terminate any End User with or
without notice in the event that TransUnion has reason to believe that an End
User has violated the FCRA, committed fraud, or allowed the unauthorized use or
unauthorized disclosure of TransUnion Data to occur.



 
K.
TransUnion has the capability to offer scores derived from models built jointly
with third parties, and other services provided by third parties, which are
subject to additional warranties offered or terms imposed by such third
parties.  If desired by Reseller, such third party scores and services shall be
made available pursuant to separate agreement, which shall be appended as a
schedule to this Agreement.  TransUnion also has the capability to offer scores
developed by TransUnion (“TransUnion Scores”).  The TransUnion Score is
proprietary to TransUnion and, accordingly, without TransUnion's prior written
consent, the TransUnion Score shall not be disclosed to any other third party,
except: (a) as expressly permitted herein; or (b) unless clearly required by
law.  Reseller shall not, nor permit any third party to, publicly disseminate
any results of validations or other reports derived from the TransUnion Scores
without TransUnion’s prior written consent.  Moreover, prior to delivering the
TransUnion Score to an End User, Reseller must first enter into an agreement
including the terms and conditions set forth in the Policy.



II.
TransUnion Responsibilities



 
A.
TransUnion shall maintain credit information on individuals as furnished by its
subscribers or obtained from other available sources.



 
B.
TransUnion shall use good faith in obtaining and assembling such information
from sources TransUnion considers reliable, but does not guarantee the accuracy
nor completeness of any information reported, and TRANSUNION MAKES NO
WARRANTIES, EXPRESS OR IMPLIED INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO CONSUMER REPORTS, FURNISHED UNDER THIS AGREEMENT, WHETHER TO RESELLER OR TO
END USER(S).



III.
Indemnification and Limitation of Liability



 
A.
Reseller shall indemnify and hold TransUnion harmless from any and all claims,
losses and damages, liability, and costs, including attorney’s fees, against, or
incurred by, TransUnion to the extent such claims, damages, liability and costs
result directly or indirectly from either or both of the following: (a) any
misuse of Consumer Reports by Reseller; or (b) Reseller's breach of its
obligations under this Agreement.  Reseller recognizes that TransUnion will
suffer irreparable harm, and that monetary damages may be incalculable and/or
inadequate in the event that Reseller retains TransUnion data in breach of this
Agreement, and therefore, such breach shall be entitled to remedy by injunctive
relief, in addition to any and all other relief which may be available at law or
at equity.



 
B.
IN NO EVENT SHALL TRANSUNION BE LIABLE TO RESELLER IN ANY MANNER WHATSOEVER FOR
ANY LOSS OR INJURY TO RESELLER ARISING UNDER THIS AGREEMENT.  IN NO EVENT SHALL
TRANSUNION’S AGGREGATE LIABILITY, IF ANY, TO RESELLER UNDER THIS AGREEMENT
EXCEED AN AMOUNT EQUAL TO THE CHARGES INCURRED BY RESELLER UNDER THIS AGREEMENT
DURING THE SIX (6) MONTH PERIOD PRIOR TO THE OCCURRENCE OF THE FIRST EVENT
GIVING RISE TO ANY SUCH LIABILITY. MOREOVER, IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES
INCURRED BY THE OTHER PARTY AND ARISING OUT OF THE PERFORMANCE OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO LOSS OF GOOD WILL AND LOST PROFITS OR
REVENUE, WHETHER OR NOT SUCH LOSS OR DAMAGE IS BASED IN CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY, INDEMNITY, OR OTHERWISE, EVEN IF A PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.



 
Page 3 of 11

--------------------------------------------------------------------------------

 


 
C.
THE FOREGOING NOTWITHSTANDING, WITH RESPECT TO RESELLER, IN NO EVENT SHALL THE
AFORESTATED LIMITATIONS OF LIABILITY, SET FORTH ABOVE IN PARAGRAPH B OF THIS
SECTION III, APPLY TO DAMAGES INCURRED BY TRANSUNION AS A RESULT OF
GOVERNMENTAL, REGULATORY OR JUDICIAL ACTION(S) PERTAINING TO VIOLATIONS OF THE
FCRA, THE GRAMM-LEACH-BLILEY ACT, TITLE V, SUBTITLE A, FINANCIAL PRIVACY (15
U.S.C § 6801-6809) (“GLB ACT”), OTHER CONSUMER REPORTING LAWS, REGULATIONS, OR
JUDICIAL ACTIONS, OR ANY COMBINATION OF THE FOREGOING, TO THE EXTENT SUCH
DAMAGES RESULT FROM RESELLER'S BREACH, DIRECTLY OR INDIRECTLY, OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.



 
D.
ADDITIONALLY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY AND ALL CLAIMS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT MORE THAN TWO (2)
YEARS AFTER THE CAUSE OF ACTION HAS ACCRUED.



IV.
Identify End User



 
A.
Reseller shall provide to TransUnion as to each End User who will obtain
TransUnion Consumer Reports or information therefrom, its identity by subscriber
number, name, address and telephone number, and the permissible purpose for
which each report is sought, so that such information may be noted on the report
for the consumer who is the subject of the report accessed.  Such End User
identification shall be made by either Option (1) or Option (2) below, as
indicated by Reseller.  TransUnion reserves the right to immediately terminate
this Agreement in the event that Reseller fails to comply with the requirements
of this Section IV.



 
·
Option (1): Each End User signed up by Reseller may access the TransUnion system
after appropriate identification procedures have been established, and a
separate customer code shall be issued for each End User.  When such code is
established, Reseller shall provide TransUnion with the customer’s name,
address, telephone number, and the permissible purpose for which reports will be
accessed.  If the customer intends to access reports for more than one
permissible purpose, separate codes will be issued to enable TransUnion to
identify the permissible purpose for each access to a consumer report; or



 
·
Option (2):  Under certain special, unique and mutually agreed upon
circumstances, the customer name and permissible purpose shall be identified by
inquiry on each consumer report accessed.  Reseller agrees to establish and
provide TransUnion a toll free number, which will be answered between the hours
of 9 a.m. to 5 p.m. Monday through Friday, exclusive of federal holidays, that
TransUnion can call to obtain the customer’s address and telephone number.



 
B.
Reseller shall credential all customers according to the Policy.



For companies that became Reseller customers on or after March 1, 2008, Reseller
must credential such companies following the procedures described in the most
recently received Policy.


For companies that became Reseller customers prior to March 1, 2008, Reseller
will credential such companies following the procedures described in the most
recently received Policy:
 
 
•
at the time the company's agreement with Reseller is renewed by amendment or
otherwise, or automatically renewed; and/or

 
 
•
at any time any event (e.g. spike in usage)-driven Reseller audit is conducted;
and/or

 
 
•
when a compliance issue is identified during a routine/random Reseller audit;
and/or

 
 
•
as any event occurs that causes Reseller to review the customer’s credentials
(e.g. change in customer address; change in customer ownership, etc.).



V.
Fees & Charges




 
A.
Reseller shall pay to TransUnion for each access to the TransUnion Consumer
Database, by Reseller and for each access by an End User, the price then in
effect for the type of Consumer Report ordered.  TransUnion reserves the right
to change the fees and charges from time to time, but no change in such fees and
charges shall become effective as to Reseller earlier than sixty (60) days after
written notice thereof shall have been given by TransUnion to Reseller. 
TransUnion shall have no obligation to collect any account owing from End
Users.  It is understood and agreed between the parties hereto that the pricing
that is currently in place between TransUnion and Reseller (including Reseller’s
affiliates covered under this Agreement) shall remain in full force and effect
unless and until such pricing is modified in accordance with this Section V.A.



 
Page 4 of 11

--------------------------------------------------------------------------------

 


 
B.
Reseller shall pay any and all applicable taxes (excluding federal and state
income taxes on the overall net income of TransUnion) or other similar
applicable assessments or charges payable or ruled payable by any governmental
authority in respect of the Agreement or the transactions contemplated
hereunder, including all interest and penalties, if any.



 
C.
TransUnion shall provide monthly invoices to Reseller for all access to the
TransUnion Consumer Database, by Reseller and for all accesses by End Users, and
Reseller shall pay such undisputed invoices within thirty (30) days of receipt.
Without limiting any of TransUnion's remedies for non-payment or late payment of
invoices, past due amounts shall accrue interest at the rate of one and one-half
percent (1.5%) per month (eighteen percent (18%) per year) or the maximum
allowed by law if lower than 18% per year.  If collection efforts are required,
Reseller shall be liable for all cost of collection, including reasonable
attorney's fees.



VI.
Reseller Audits



 
A.
Reseller shall maintain commercially reasonable records to substantiate
Reseller’s performance under this Agreement and the Policy including, without
limitation, Reseller’s compliance with payment, legal and all security
requirements.   Reseller shall preserve such records both during and for a
period of at least five (5) years after termination of the Agreement, and shall
provide copies of such records and information to TransUnion as may be
reasonably requested from time to time provided TransUnion agrees to keep such
information confidential.  Moreover, and subject to TransUnion agreeing to
maintain the confidentiality of any information obtained, no more than two (2)
times per calendar year during the term of the Agreement and no more than once
per calendar year after termination of the Agreement, TransUnion shall have
access to such records and to Reseller’s facilities for the purpose of auditing,
either through its own employees, representatives or through an independent
auditor selected and paid by TransUnion.  Any such on-site review of Reseller’s
records, facilities or both may be conducted at anytime during Reseller’s
business hours upon TransUnion providing Reseller no less than twenty (20)
business days' prior written notification; provided however, that in the event
of a material breach including, but not limited to, any material deficiency in
Reseller’s performance of the Agreement, then such interval restriction and
required prior written notification, except for reasonableness shall not apply.



 
B.
Reseller agrees that it will cooperate with all reasonable TransUnion requests
for records and information related to Reseller’s performance under this
Agreement and the Policy.



 
C.
For each third party who provides services on behalf of or to Reseller that
gains access to TransUnion data, from time to time, TransUnion shall have the
right to review, at TransUnion's expense, each such third party's security
processes and procedures related to the transmission, storage or processing of
TransUnion data.



 
D.
Reseller shall reasonably cooperate, and shall request each such third party to
reasonably cooperate, with TransUnion and any TransUnion requests in conjunction
with all such aforementioned reviews including, but not limited to TransUnion
requests to correct any deficiencies discovered during such audits within a
period of time mutually agreed upon and/or suspend any further transmission of
Consumer Information until such deficiencies are corrected.



 
E.
Reseller’s obligation to comply with the provisions of this Agreement and the
Policy shall, in no event, be deemed contingent upon, or otherwise affected by,
the aforementioned audit rights of TransUnion.



VII.
Marketing Materials



 
A.
All rights in any trademarks, trade names, service marks, slogans, logos,
designs, Internet universal resource locators (e.g., domain names) and other
similar means of distinction (“Marks”) associated with the business of
TransUnion, including all goodwill pertaining thereto, shall be and remain the
sole property of TransUnion.  Reseller shall use and display such Marks in
Reseller’s marketing materials according to the use restrictions set forth in
the Policy and the TransUnion Brand Guidelines, which may be revised from time
to time and made available to Reseller upon request, and only during the term of
the Agreement.  Reseller shall take reasonable measures required to protect
TransUnion’s rights in such Marks, including, but not limited to, the inclusion
of a prominent legend identifying such Marks as the property of
TransUnion.  Moreover, TransUnion reserves the right to require Reseller, upon
at least ninety (90) days' prior written notification from TransUnion, to use
and display such Marks in accordance with written TransUnion's guidelines for
use of Marks as issued, and as may be revised, from time to time.  Samples of
all materials that may be distributed by Reseller displaying the Marks shall be
submitted to TransUnion upon TransUnion's reasonable request to verify
compliance with TransUnion's guidelines for the use of the Marks.  TransUnion
reserves the right to add to, change, or discontinue the use of any Trademark,
on a selective or general basis, at any time.  Reseller shall not use any
Trademark of TransUnion in any corporate, partnership, or business name without
TransUnion's prior written consent.  TransUnion may prohibit the use of any or
all Marks by Resellers if, in TransUnion’s sole discretion, Reseller’s use of
the Trademark(s) is detrimental to TransUnion in any way.



 
Page 5 of 11

--------------------------------------------------------------------------------

 


 
B.
Reseller shall submit to TransUnion for TransUnion’s prior approval, which
approval may be withheld at TransUnion’s sole discretion, that portion of any
news or promotional releases to the media referencing any Marks associated with
the business of TransUnion.



VIII.
Miscellaneous



 
A.
This Agreement shall commence as of the Effective Date and shall remain in force
and effect until this Agreement is terminated in accordance with the terms set
forth in this Agreement or by either party upon at least ninety (90) days' prior
written notice to the other party.



The foregoing notwithstanding, without limiting any other remedies to which
TransUnion may be entitled including, but not limited to, injunctive relief,
TransUnion reserves the right, at TransUnion's sole option, to suspend its
performance, in whole or in part, under this Agreement if TransUnion, in good
faith, determines that Reseller, either directly or indirectly, has materially
breached any of its obligations under this Agreement including, without
limitation, Reseller’s non-payment or late payment of invoices; provided however
that TransUnion may immediately suspend its performance if TransUnion, in good
faith, determines that (1) a fraud and/or security breach involving Reseller has
occurred; (1) the requirements of any law, regulation, or judicial action have
not been met or (3) as a result of changes in laws, regulations or regulatory or
judicial action, the requirements of any law, regulation or judicial action will
not be met.


Moreover, TransUnion reserves the right to terminate this Agreement if
TransUnion, in good faith, determines that Reseller, either directly or
indirectly, has materially breached any of its obligations under this Agreement
and has failed to cure such breach within thirty (30) days of being provided
with written notification by TransUnion of such breach; provided, however,
solely with respect to a material breach by Reseller related to non-payment or
late payment of invoices, TransUnion shall provide Reseller sixty (60) days to
cure such breach after being provided with written notification by
TransUnion.  The foregoing notwithstanding, TransUnion reserves the right to
immediately terminate this Agreement in the event that (1) a fraud and/or
security breach committed by Reseller has occurred; (2) the requirements of any
law, regulation, or judicial action have not been met; or (3) as a result of
changes in laws, regulations or regulatory or judicial action, the requirements
of any law, regulation or judicial action will not be met.  TransUnion further
reserves the right to immediately suspend its performance under this Agreement
in the event that a fraud or security breach involving Reseller has occurred.


 
B.
Reseller and TransUnion agree that Reseller is a reseller, as such term is
defined in the FCRA, 15 USC 1681(a)(u), as may be amended from time. To the
extent Reseller has an agreement with an End User that has a permissible
purpose, but the report is transmitted through an intermediary third party, with
whom Reseller may or may not have an agreement, such third party intermediary is
not considered a “Reseller”.  Moreover, when an End User that has a permissible
purpose delivers the report to a party that is a “Joint User,” (as such term is
defined in the FTC Commentary) then such End User is not acting as a Reseller.



 
C.
TransUnion may make available ancillary services for resale by Reseller, subject
to such terms and conditions as TransUnion may impose from time to time.  If
Reseller refuses to agree to or fails to comply with such terms and conditions,
TransUnion shall have no obligation to make such ancillary service available to
Reseller.



 
D
This Agreement including, without limitation, all the rights and the obligations
set forth in this Agreement, with respect to Reseller are personal to Reseller
and may not be subcontracted by Reseller without the prior written consent of
TransUnion.  Moreover, this Agreement, including the rights and obligations
contained in this Agreement, may not be assigned, transferred (e.g., via stock
purchase, sale of assets, etc.) or otherwise disposed of, by operation of law or
otherwise, in whole or in part, by Reseller.  This Agreement shall immediately
terminate upon any attempt to so subcontract, assign, or transfer such rights
and obligations.



 
Page 6 of 11

--------------------------------------------------------------------------------

 


 
E.
Each of the parties to this Agreement are independent contractors and nothing
contained in this Agreement shall be construed as creating a joint venture,
partnership, employer-employee, principal-agent nor mutual agency relationship
between or among the parties hereto and no party shall, by virtue of this
Agreement, have any right or power to create any obligation, express or implied,
on behalf of any other party.  No party, nor any employee of a party, shall be
deemed to be an employee of the other party by virtue of this Agreement.



 
F.
In the regular course of business, TransUnion may monitor, record and retain
telephone conversations made or initiated to or by TransUnion, including, but
not limited to those from or to Reseller.



 
G.
No failure or successive failures on the part of either party, its respective
successors or permitted assigns, to enforce any covenant or agreement, and no
waiver or successive waivers on its or their part of any condition of this
Agreement shall operate as a discharge of such covenant, agreement, or
condition, or render the same invalid, or impair the right of either party, its
respective successors and permitted assigns, to enforce the same in the event of
any subsequent breach or breaches by the other party, its successors or
permitted assigns.



 
H.
All references in this Agreement to the singular shall include the plural where
applicable.  Titles and headings to sections or paragraphs in this Agreement are
inserted for convenience of reference only and are not intended to affect the
interpretation or construction of this Agreement.  If any term or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.




 
I.
Neither party shall be liable to the other for any act, failure to perform,
delay in performance, event or circumstance under this Agreement if, and to the
extent, such act, failure to perform, delay in performance, event or
circumstance is caused by conditions beyond its reasonable control and which, by
the exercise of reasonable diligence, the delayed party is unable to prevent or
provide against.  Such conditions include, but are not limited to, acts of God;
strikes, boycotts or other concerted acts of workmen; laws, regulations or other
orders of public authorities; military action, state of war or other national
emergency; fire or flood.  The party affected by any such force majeure event or
occurrence shall give the other party written notice of said event or occurrence
within five (5) business days of such event or occurrence.



 
J.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Illinois regardless of the laws that might otherwise govern under
applicable Illinois principles of conflicts of law.



 
K.
The recitals set forth above are an integral part of this Agreement and are
hereby incorporated into this Agreement.



 
L.
With the exception of Reseller’s right, subject to the requirements of this
Agreement, to request Consumer Reports from TransUnion and any TransUnion
obligation, if any, to so supply Consumer Reports (and, if applicable, any
ancillary services), all provisions of this Agreement shall survive any
termination of this Agreement.  Moreover, any termination shall not relieve
Reseller of any fees or other payments due to TransUnion through the date of any
termination nor affect any rights, duties or obligations of either party that
accrue prior to the effective date of any such termination.



 
M.
AS OF THE EFFECTIVE DATE OF THIS AGREEMENT, THE FOLLOWING AGREEMENTS, AMENDMENTS
AND ADDENDUMS ARE IN FULL FORCE AND EFFECT:



 
1.
ADDENDUM TO RESELLER SERVICE AGREEMENT FOR ACCOUNT REVIEWS DATED FEBRUARYR 8,
2007;



 
2.
CONSUMER RESELLER SERVICE AGREEMENT (IN CONNECTION WITH BANKRUPTCY FILINGS)
DATED APRIL 14, 2010;



 
3.
QUICK CHECK ADDENDUM TO RESELLER SERVICE AGREEMENT DATED JUNE 7, 2000;



 
4.
ADDENDUM TO RESELLER SERVICE AGREEMENT FOR OFAC NAME SCREEN DATED JANUARY 6,
2003;

 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
 
5.
ADDENDUM FOR ACCESS VIA TRANSUNION DESKTOP DATED JULY 10, 2006;



 
6.
FRAUD MANAGEMENT PLATFORM AUTHENTICATION/VERIFICATION SERVICES AGREEMENT DATED
FEBRUARY 28, 2007.



 
7.
PREFERRED PARTNER ADDENDUM TO RESELLER SERVICE AGREEMENT DATED JULY 2, 2008;



 
8.
ADDENDUM TO RESELLER SERVICE AGREEMENT, FAIR ISAAC RISK SCORE SERVICES, DATED
JUNE 20, 2008;



 
9.
ADDENDUM TO RESELLER SERVICE AGREEMENT FOR PRESCREEN SERVICES, DATED SEPTEMBER
12, 2007;



 
10.
PAYDAY LENDING PRICING ADDENDUM DATED DECEMBER 18, 2009



IN ADDITION, ANY AND ALL AMENDMENTS, ADDENDA, SCHEDULES, STATEMENTS OF WORK AND
ANY OTHER SIMILAR ARRANGEMENTS NOT SPECIFICALLY MENTIONED ABOVE, THAT HAVE NOT
EXPIRED OR BEEN TERMINATED, ARE HEREBY INCORPORATED INTO THIS AGREEMENT AND
SHALL REMAIN IN FULL FORCE AND EFFECT.


EXCEPT AS OTHERWISE EXPLICITLY PROVIDED FOR IN THIS AGREEMENT, THIS AGREEMENT
INCLUDING, BUT NOT LIMITED TO, ALL ASSOCIATED PRICING AGREED UPON AND THE
POLICY, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND
SUPERSEDES ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, SOLELY WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT.  THIS AGREEMENT MAY NOT BE ALTERED, AMENDED, OR MODIFIED EXCEPT BY
WRITTEN INSTRUMENT SIGNED BY THE DULY AUTHORIZED REPRESENTATIVES OF BOTH
PARTIES.


N. THE FCRA PROVIDES THAT ANY PERSON WHO KNOWINGLY AND WILLFULLY OBTAINS
INFORMATION ON A CONSUMER FROM A CONSUMER REPORTING AGENCY UNDER FALSE PRETENSES
SHALL BE FINED UNDER TITLE 18, OR IMPRISONED NOT MORE THAN TWO YEARS, OR BOTH.


O. The person signing this Agreement on behalf of Reseller has direct knowledge
of all facts certified.  Also, by signing this Agreement, Reseller acknowledges
receipt of a copy of the Federal Trade Commission’s “Notice to Users of Consumer
Reports: Obligations of Users Under the FCRA" and a copy of the Federal Trade
Commission's "Notices to Furnishers of Information: Obligations of Furnishers
Under the FCRA".


P. All notices to the parties under this Agreement shall be in writing and sent
to the names and addresses as set forth below.  Either party may change such
name and address by notice to the other in accordance herewith, and any such
change shall take effect immediately up on receipt of such notice.  All notices
shall be deemed delivered three business days after the date of their deposit in
the U.S. Mail or the date of delivery if sent by overnight courier, facsimile,
e-mail or other electronic delivery method.



   
Reseller:
     
Trans Union LLC
 
CoreLogic, Inc.
Attn: GVP- Resellers
 
Attn: Per Gothe, EVP
555 W. Adams St
 
12395 First American Way
Chicago, IL 60661
 
Poway, Ca.  92064
Fax:  (312) 559-5680
 
Fax (619) 938-7080
E-mail: resellerrqst@tusales.com
 
Email:  pgothe@corelogic.com
     
With a copy to:
 
With a copy to:
Trans Union LLC
 
CoreLogic, Inc.
555 W. Adams St
 
12395 First American Way
Chicago, IL 60661
 
Poway, CA 92064
Attn: General Counsel
 
Attn: Corporate Counsel



 
Page 8 of 11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized representatives as of the last
date and year set forth below.  The parties hereto agree that a facsimile
transmission of this fully executed Agreement shall constitute an original and
legally binding document.


TRANS UNION LLC
 
CORELOGIC, INC.
         
By:
/s/ Steve W. Hamby  
By:
/s/ George Livermore  
TransUnion Representative
   
Reseller Representative
            Steve W. Hamby, Group V. P.     George Livermore  
Name and Title of Signer (please print)
   
Name and Title of Signer (please print)
  4/26/11     Executive VP 3/3/11  
Date Signed
   
Date Signed



 
Page 9 of 11

--------------------------------------------------------------------------------

 


Industries to and/or Purposes for which Reseller may resell Consumer Reports
under this Agreement:
In addition to those standard industries listed in the Policy, Reseller is also
permitted to sell to the following:
Automobile Dealers, Powersports Dealers and RV Dealers
Mortgage Quality Control
Education Finance/Student Lending
Mortgage Lending (including mortgage brokers and banks for mortgage lending
purposes)
Merchant Screening
Not-for-profit Loan Counseling
Credit Unions (pursuant to the Preferred Partner Addendum dated July 2, 2008, as
amended)
Bankruptcy Attorneys (pursuant to the Bankruptcy Addendum to the RSA)
Payday Lending (pursuant to the Payday Lending Pricing Addendum dated December
18, 2009)
Government licensing as required by law (entity that issues the license must be
the End User)
Mortgage broker, Loan Officer, Insurance Agent and Title Agent
onboarding/credentialing (pursuant to the consumer’s written authorization
obtained by the End User)


 
Page 10 of 11

--------------------------------------------------------------------------------

 


EXHIBIT A
AFFILIATES




Affiliates means, with respect to Reseller, any entity at any time controlling,
controlled by or under common control with such Reseller, where such control
means: (a) for corporate entities, direct ownership of 51% or more of the stock
or shares entitled to vote for the election of the board of directors or other
governing body of the entity; and (b) for non-corporate entities, direct
ownership of 51% or more of the equity interest.  Reseller has such Affiliates,
as listed on this Exhibit A, which Affiliates are authorized by Reseller to
access TransUnion consumer credit reports and/or ancillary services under
Reseller’s code(s), pursuant to the terms and conditions of the Reseller Service
Agreement.  Reseller shall promptly notify TransUnion in writing of any
additions to or deletions from this Exhibit A.  Reseller represents and warrants
that it has the authority to enter into this Agreement on behalf of its
Affiliates.  Moreover, Reseller represents and warrants that it shall insure
that it has appropriate legal authority from each such Affiliate that binds each
such Affiliate to the provisions of this Agreement, including, without
limitation, all attachments hereto, as if each such Affiliate were a signatory
to this Agreement.  Reseller certifies that all Affiliates participating under
the Reseller Service Agreement shall be instructed as to their obligations under
the Reseller Service Agreement, including but not limited to the certification
of permissible purpose contained therein, if applicable.  Reseller and each
Affiliate shall be jointly and severally liable under the terms of this
Agreement.


Affiliates


American Driving Records, Inc.
 
CA
CoreLogic Credco, LLC
 
DE
First Advantage Public Records, LLC
 
DE
CoreLogic SafeRent, Inc.
 
DE
CoreLogic Credco of Puerto Rico, Inc.
 
DE
CoreLogic Consumer Services, Inc.
 
CA
CoreLogic Jenark, Inc.
 
MD
LeadClick Media, Inc.
 
CA
Multifamily Community Insurance Agency, Inc.
 
MD
CoreLogic National Background Data, LLC
 
DE
CoreLogic National Data Registry, LLC
 
DE
North American Credco, Inc.
 
DE
CoreLogic TeleTrack, Inc.
 
GA

 
 

--------------------------------------------------------------------------------